Case 3:18-cv-05945-VC Document 162-21 Filed 02/05/20 Page 1 of 3




          EXHIBIT 20
1/27/2020                    Case 3:18-cv-05945-VC Document 162-21 Filed 02/05/20 Page 2 of 3
                                                                                                                                                              Try Premium Free
                  Search                                                                                                                                         for 1 Month




                                                        David Hecht • 3rd+
                                                        NY Office Managing Partner | Co-Head of the IP Group - Pierce Bainbridge Bec…
                                                        1yr • Edited •                                                                  About      Help Center       Privacy & Terms
                                            "Companies with large amounts of resources can make it prohibitively expensive to                   Advertising      Business Services
                                            enforce your trademark rights." Case-in-point is Apple, which has established itself                  Get the LinkedIn app       More
                David Hecht                 as a tried and true TRADEMARK BULLY. I do not, however, agree with that the
        NY Office Managing Partner | Co-    outcome is "inevitable" just because Apple is flush with cash. Pierce Bainbridge is                        LinkedIn Corporation © 2020
          Head of the IP Group - Pierce     here to level the playing field for smaller companies like Social Technologies.
        Bainbridge Beck Price & Hecht LLP

              View full profile




                                            Apple iOS 12 Bug: Memoji Trademark Dispute | Trust Tree® Trademark News
                                            trusttreetrademarks.com


                                                7


                                            Reactions




                                                 Like         Comment            Share


                                               Add a comment…




https://www.linkedin.com/feed/update/urn:li:activity:6491766319598301184/                                                                                                              1/2
1/27/2020               Case 3:18-cv-05945-VC Document 162-21 Filed 02/05/20 Page 3 of 3




https://www.linkedin.com/feed/update/urn:li:activity:6491766319598301184/                  2/2
